EXHIBIT F - ASSIGNMENT AND ASSUMPTION OF SERVICE CONTRACTS


ASSIGNMENT AND ASSUMPTION OF SERVICE CONTRACTS


THIS ASSIGNMENT AND ASSUMPTION OF SERVICE CONTRACTS (this "Assignment") is made
and entered into this 10 day of February, 2009 by and between DATA CENTER, 101
LLC, an Ohio limited liability company ("Assignor"), and iBEAM SOLUTIONS LLC, an
Ohio limited liability company ("Assignee"), under the following circumstances:


RECITALS:


A.  
Assignor is the current tenant of certain leased premises (the “Premises”)
located within the office building located at 101 East Town Street, Columbus,
Ohio 43215 (the “Building”)



B.  
Assignor has agreed to sublease to Assignee, and Assignee has agreed to sublease
from Assignor (the “Sublease”), a portion of the Premises consisting of
approximately 5,000 square feet of space located on the third (3rd) floor of the
Building (the "Leased Premises").



C.  
The Leased Premises currently contains certain equipment and spaced leased to,
and maintained on behalf of, certain third-party customers and clients of
Assignor (each a “Client” and, collectively, the “Clients”) pursuant to service
contracts with such third­parties (the “Service Contracts”), and such Service
Contracts contain, among other things, maintenance and service requirements to
be fulfilled by Assignor. A copy of each of the Service Contracts is attached
hereto as Exhibit “A”.



D.  
In addition to the sublease of the Leased Premises, Assignor desires to assign
to Assignee, and Assignee desires to assume from Assignor, all of Assignor's
right, title and interest in and to the Service Contracts.



NOW, THEREFORE, for and in consideration of Ten Dollars ($10.00) paid by
Assignee to Assignor, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Assignor and Assignee hereby
covenant and agree as follows:


1.           Effective as of the Effective Date of the Sublease (as such term is
defined therein)
(the “Effective Date”), Assignor does hereby assign, transfer and set over to
Assignee all of Assignor's right, title and interest in and to the Service
Contracts. Assignor hereby covenants and agrees that, Assignor has the right,
power and authority to assign and transfer the Contracts to Assignee. Assignor
further covenants and agrees that the Service Contracts attached hereto: (a)
represent all of the Service Contracts for equipment or space associated with
the Leased Premises, (b) are true, accurate and complete photocopies of the
original Service Contracts, ( c) are in full force and effect, and (d) have not
been modified or amended, except as may be attached. Assignor hereby agrees to
indemnify, defend and save Assignee harmless from and against any and all
liabilities, obligations, costs, expenses, claims, actions and damages by reason
of any default of Assignor as landlord under the Contracts with respect to any
period or any circumstances existing on or prior to the Effective Date.
2.           Assignee hereby agrees to assume, keep and perform, from and after
the Effective
Date, all of the terms, covenants and conditions contained in the Service
Contracts and required to be kept or performed by Assignor thereunder first
arising on or after the Effective Date. Assignee hereby agrees to indemnify,
defend and save Assignor harmless from and against any and all liabilities,
obligations, costs, expenses, claims, actions and damages by reason of any
default of Assignee as landlord under any of the Service Contracts with respect
to any period or circumstances first arising from or after the Effective Date.
 

--------------------------------------------------------------------------------




3.           Not less than thirty (30) days after the date of this Assignment,
Assignor and
Assignee shall cooperate in good faith to jointly prepare a letter to be sent to
each Client notifying each such Client of this Assignment, the transition of
services to Assignee under each corresponding Service Contract, and of
Assignor's address for the delivery of payments under the Service Contracts from
and after the Effective Date. Such letter shall be sent to each Client not less
than thirty (30) days prior to the Effective Date.


4.           Assignee warrants, acknowledges and represents to Assignor: (a)
that Assignee is
assuming the Service Contractors for Assignee's own investment; (b) that
Assignee has had an opportunity to review, obtain and evaluate any and all
information necessary in order for Assignee to assume the Service Contracts; and
(c) that Assignee is relying on its own investigation and due diligence relative
to the Service Contracts and not on any representation or warranty of Assignor,
except as specifically provided in this Assignment.


5.           In the event Assignee is in default of that certain Sublease
Agreement of even
date herewith (as amended) beyond all applicable cure periods, then Assignee
shall immediately assign, transfer and convey all Service Contracts then in
effect for the Leased Premises to Assignor and Assignor shall assume the
obligations of Assignee under such Service Contracts.


6.           This Assignment shall be governed and construed in accordance with
the laws of
the State of Ohio.


7.           This Assignment shall be binding upon and inure to the benefit of
Assignor and
Assignee and their respective successors and assigns.


8.           This Assignment may be executed in multiple identical counterparts
all of which,
when taken together, shall constitute one document.


9.           Each of the Parties shall bear all expenses incurred by them in
connection with
this Assignment and in the consummation of the transactions contemplated hereby
and in preparation thereof. This Assignment may only be amended or modified by
an instrument in writing executed by all of the .Parties hereto. Any notices or
other communications required or permitted hereunder shall be sufficiently given
if delivered personally or sent by registered or certified mail, postage
prepaid, addressed to the respective Parties at the addresses set forth above,
or at such other address as shall be furnished in writing by any Party to the
others, and shall be deemed to have been given as of the date so delivered or
deposited in the United States mail, as the case may be. Section, paragraph, and
other headings contained in this Assignment are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Assignment.
This Assignment constitutes the entire agreement between the Parties hereto.



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment as of
the date set forth below their respective signatures, effective as of the
Effective Date.



ASSIGNOR:
ASSIGNEE:
   
DATA CENTER 101, LLC, an Ohio ljmited
Liability company
iBEAM SOLUTIONS LLC, an Ohip limited
liability company
   
By: /s/ Chuck Maynard
By: /s/ Eric V. Schmidt
Name: Chuck Maynard
Name: Eric V. Schmidt
Its: Authorized Agent
Its: President





STATE OF OHIO                  )
                                                 )ss.
COUNTY OF FRANKLIN   )


This instrument was acknowledged before me on the 10th day of February, 2009 by
Chuck Maynard, the Authorized Agent of Data Center 101, LLC, an Ohio limited
liability company, on behalf of the limited liability company.


/s/ Crystal Bradley
NOTARY PUBLIC






STATE OF OHIO                  )
                                                 )ss.
COUNTY OF FRANKLIN   )


This instrument was acknowledged before me on the 10th day of February, 2009 by
Eric V. Schmidt, the President of iBeam Solutions, LLC, an Ohio limited
liability company, on behalf of the limited liability company.


/s/ Crystal Bradley
NOTARY PUBLIC